              Case 1:18-cv-12233-ADB Document 9 Filed 02/06/19 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                        )
                Plaintiff,                       )
                                                 )
                                                                               18-CV-12233
                 v.                              )       Civil Action No.:
                                                 )
$49,400 IN UNITED STATES                         )
CURRENCY SEIZED                                  )
AT LOGAN AIRPORT,                                )
                   Defendant.                    )

                                    WARRANT AND MONITION

        To:      The United States Marshal for the District of Massachusetts, or his Deputies

        You Are Hereby Commanded to give notice to all persons concerned that a Verified Complaint

for Forfeiture in Rem (the “Complaint”), a copy of which is attached hereto, has been filed by the United

States of America against the following defendant property, described as:

        a.       $49,400 in United States currency, seized on May 1, 2018, from Robert Kenny, at
                 Boston Logan International Airport (the “Defendant Currency”).

        This Court has found probable cause for forfeiture of the Defendant Currency. Accordingly,

you are hereby directed to serve, and give notice of the Complaint by:

        (1)      Publishing notice of the United States’ intent to forfeit the Defendant Currency
                 via the government website, www.forfeiture.gov, for thirty (30) consecutive
                 calendar days; and

        (2)      Mailing a copy of this Warrant and Monition, together with a copy of the Complaint to:

                 CLK Global, LLC d/b/a Royal Supply              Syrie Fried
                 237 Kearney Street, Suite 231                   Good Schneider Cormier & Fried
                 San Francisco, CA 94108                         83 Atlantic Avenue
                                                                 Boston, MA 02110

                 Robert Neal Kenny                               Robert Neal Kenny
                 102 Woodbend Court                              c/o Royal Supply
                 Chapel Hill, NC 27516                           237 Kearney Street, Suite 231
                                                                 San Francisco, CA 94108
           Case 1:18-cv-12233-ADB Document 9 Filed 02/06/19 Page 2 of 3



                 by certified mail, postage prepaid and return receipt requested, or by serving such copies
                 on the above-listed parties by hand.

        You Are Further Commanded to arrest, attach, inspect, and retain the Defendant Currency in

your custody until further order of this Court.

        You Are Further Commanded to give due notice by appropriate service of process, as provided

herein, to all persons who claim an interest of the Defendant Currency, or assert that the Defendant

Currency should not be condemned or disposed of pursuant to the prayer of the Complaint. Upon

execution of this process, you are directed further to file the execution in this Court with your return

thereon.

        ALL CLAIMS TO THE DEFENDANT CURRENCY MUST BE FILED WITH THE

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS AND

SERVED UPON ASSISTANT UNITED STATES ATTORNEY CAROL E. HEAD, UNITED

STATES ATTORNEY=S OFFICE, ASSET FORFEITURE UNIT, 1 COURTHOUSE WAY,

SUITE 9200, BOSTON, MASSACHUSETTS 02210, WITHIN SIXTY (60) DAYS AFTER THE

FIRST DAY OF PUBLICATION ON THE OFFICIAL GOVERNMENT FORFEITURE

WEBSITE OR WITHIN THIRTY-FIVE (35) DAYS AFTER RECEIPT OF ACTUAL NOTICE,

WHICHEVER IS EARLIER.               ALL ANSWERS TO THE COMPLAINT MUST BE FILED

WITH       THE    UNITED       STATES       DISTRICT       COURT        FOR     THE     DISTRICT       OF

MASSACHUSETTS AND SERVED UPON ASSISTANT UNITED STATES ATTORNEY

CAROL E. HEAD, UNITED STATES ATTORNEY=S OFFICE, ASSET FORFEITURE UNIT,

1 COURTHOUSE WAY, SUITE 9200, BOSTON, MASSACHUSETTS 02210, WITHIN

TWENTY ONE (21) DAYS AFTER THE FILING OF THE CLAIM.                                CLAIMS MUST BE

FILED IN ACCORDANCE WITH THE FEDERAL RULES OF CIVIL PROCEDURE,

SUPPLEMENTAL RULES FOR ADMIRALTY OR MARITIME AND ASSET FORFEITURE

                                                     2
Case 1:18-cv-12233-ADB Document 9 Filed 02/06/19 Page 3 of 3
